AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     Eddie Clay Golson,
                             Plaintiff
                                v.                                 ) Civil Action No.               1:19-cv-02477-MBS
Joy Campbell Individual and Official Capacity;                     )
Tammy Way Individual and Official Capacity;                        )
Brian P. Sterling Individual and Official Capacity,                )
                                                                   )

                            Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Eddie Clay Golson, shall take nothing of the defendants, Joy Campbell Individual and Official
Capacity, Tammy Way Individual and Official Capacity and Brian P. Sterling Individual and Official
Capacity, and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Margaret B. Seymour, Senior United States District Judge, presiding, concurring
with the Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which
recommended dismissing the complaint for failure to prosecute.

Date: March 3, 2020                                                        ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
